FIFTH DIVISION
                          RICKMAN, C. J.,
      MCFADDEN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                     October 26, 2021



In the Court of Appeals of Georgia
 A21A0920. HENDRIX v. THE STATE.

      RICKMAN, Chief Judge.

      Deiage Hendrix was tried by a jury and convicted of violating a family violence

order by having contact with his former girlfriend.1 On appeal, Hendrix contends that

the trial court erred when it allowed a witness not included on the State’s witness list

to testify, and that without that testimony, the evidence was insufficient to convict

him of violating the family violence order. For reasons that follow, we affirm.

      Viewed in the light most favorable to the verdict,2 the evidence presented at

trial showed that Hendrix was subject to certain bond conditions that precluded him


      1
        Hendrix was also charged with family violence simple assault, family
violence simple battery, and disorderly conduct, but the jury acquitted him of those
offenses.
      2
          Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979).
from having contact of any form with his former girlfriend. Hendrix’s former

girlfriend testified that she was not having contact with Hendrix in February 2019 and

that she did not recall telling another witness that she had an incoming call from

Hendrix while they were having a telephone conversation. The other witness testified

that she had a telephone conversation with Hendrix’s former girlfriend on February

15, 2019, and that, during that call, the former girlfriend said, “Hold on real quick.

Deiage is calling me,” and then “clicked over” to talk to Hendrix. Based on that

contact, the jury found Hendrix guilty of violating a family violence order.3

      Hendrix filed a motion for new trial in which he asserted the general grounds

and argued that the trial court erred in allowing his former girlfriend to testify over

objection. The trial court denied the motion on all grounds.

      1. Hendrix contends that the trial court erred in allowing his former girlfriend

to testify, over objection, when she was not included on the list of witnesses the State

provided to the defense.

      When the State called Hendrix’s former girlfriend to testify, Hendrix objected

on the ground that she was not on the State’s witness list. The State acknowledged


      3
       The charged violation was having contact with his former girlfriend on
February 15, 2019.

                                           2
that it had inadvertently left her name off of its witness list, but noted that she was

named in the accusation. To remedy the situation, the court allowed Hendrix’s

counsel to interview her prior to her testimony.

      Hendrix argues that the misdemeanor discovery statute prohibited her from

testifying. Pursuant to OCGA § 17-16-21, in misdemeanor cases,

      Prior to arraignment, every person charged with a criminal offense shall
      be furnished with a copy of the indictment or accusation and, on
      demand, with a list of the witnesses on whose testimony the charge
      against such person is founded. Without the consent of the defendant,
      no witness shall be permitted to testify for the state whose name does
      not appear on the list of witnesses as furnished to the defendant unless
      the prosecuting attorney shall state that the evidence sought to be
      presented is newly discovered evidence which the state was not aware
      of at the time of its furnishing the defendant with a list of the witnesses.


The purpose of this type of statute is to avoid surprise. See Mowery v. State, 234 Ga.

App. 801, 802 (2) (507 SE2d 821) (1998).

      Hendrix cannot validly claim that he was surprised when the State called his

former girlfriend as a witness – she was named as a victim in the accusation. See Byrd

v. State, 216 Ga. App. 510, 512 (4) (455 SE2d 318) (1995) (when a witness’ name is

contained in the indictment, a defendant cannot validly contend that he was surprised


                                           3
because he lacked knowledge of such witness). In addition, “the testimony of a

witness whose name was not supplied to the defendant does not have to be excluded

if other means of protecting the defendant and effectuating the intent of the statute

can be found.” White v. State, 253 Ga. 106, 109 (3) (317 SE2d 196) (1984).4 Here, the

trial court allowed Hendrix’s counsel to interview the witness prior to her testimony.

Under the circumstances, the purpose of OCGA § 17-16-21 was satisfied, and the trial

court properly allowed the witness to testify. See White, 253 Ga. at 110 (3) (“in

instances when the trial court has allowed the defendant an opportunity to interview

‘unlisted’ witnesses, it has been held that the purpose of the statute has been satisfied,

and that the trial court properly allowed the witnesses to testify”).

      2. Hendrix contends that, without the testimony of his former girlfriend, the

testimony of the other witness about his alleged contact with his former girlfriend

would have been inadmissible and the evidence would have been insufficient to




      4
        Although Byrd and White addressed challenges to witnesses called in alleged
violation of former OCGA § 17-7-110, because the language of OCGA § 17-16-21
is identical to that contained in now repealed OCGA § 17-7-110, the case law
construing OCGA § 17-7-110 applies even though former § 17-7-110 applied to
felonies and misdemeanors. Brown v. State, 246 Ga. App. 517, 520 (4) (541 SE2d
112) (2000).

                                            4
convict him of violating the family violence order.5 Because we have determined that

his former girlfriend was properly allowed to testify, we need not consider this

enumeration of error.

      Judgment affirmed. Senior Appellate Judge Herbert E. Phipps concurs and

McFadden, P. J., concurs fully and specially.




      5
         “A person commits the offense of violating a civil family violence order or
criminal family violence order when such person knowingly and in a nonviolent
manner violates the terms of such order issued against that person, which . . .
[r]estricts the person from having any contact, direct or indirect, by telephone, pager,
facsimile, e-mail, or any other means of communication with another person, except
as specified in such order.” OCGA § 16-5-95 (b) (4).


                                           5
In the Court of Appeals of Georgia

 A21A0920. HENDRIX v. THE STATE.

      MCFADDEN, Presiding Judge, concurring fully and specially.

      The majority opinion correctly applies White v. State, 253 Ga. 106, 109-110 (3)

(317 SE2d 196) (1984). White is a decision of our Supreme Court, and it is on point

and controlling. So I fully concur.

      But White is part of a line of cases from the Supreme Court and this court that

substituted the appellate courts’ views of the “intent” or “purpose” of the statute for

the statute’s plain text. See White, supra; Simmons v. State, 249 Ga. 860, 861 (4) (295

SE2d 84) (1982); Cates v. State, 245 Ga. 30, 34 (3) (262 SE2d 796) (1980); Hicks v.


                                          6
State, 232 Ga. 393, 398-399 (207 SE2d 30) (1974); Butler v. State, 139 Ga. App. 92,

93 (1) (227 SE2d 889) (1976).

      The statue before us, OCGA § 17-16-21, directs that defendants be provided

“on demand, with a list of the witnesses[.]” It goes on to specify a severe remedy: “no

witness shall be permitted to testify for the state whose name does not appear on the

list of witnesses as furnished to the defendant unless the prosecuting attorney shall

state that the evidence sought to be presented is newly discovered evidence which the

state was not aware of at the time of its furnishing the defendant with a list of the

witnesses.” Id. White and the other cases in its line declined to administer the severe

remedy specified in the text of the statute and held instead that “other means of

protecting the defendant and effectuating the intent of the statute” can be substituted.

White, supra at 109 (3).

      It is true that the appellate courts are to consider the purpose of statutes. See

OCGA § 1-3-1 (a) ( “In all interpretations of statutes, the courts shall look diligently

for the intention of the General Assembly, keeping in view at all times the old law,

the evil, and the remedy. Grammatical errors shall not vitiate a law. A transposition

of words and clauses may be resorted to when a sentence or clause is without

meaning as it stands.”).

                                           7
      But more recent decisions of our Supreme Court affirm and reaffirm that we

may not substitute our view of the intent of a statute for its express text. “[I]f the

statutory text is ‘clear and unambiguous,’ we attribute to the statute its plain meaning,

and our search for statutory meaning is at an end.” Deal v. Coleman, 294 Ga. 170,

173, 751 SE2d 337, 341 (2013). Accord Seals v. State, 311 Ga. 739, 740 (1) (860

SE2d 419) (2021) (“When we consider the meaning of a statute, we must presume

that the General Assembly meant what it said and said what it meant. That

presumption means that we must afford the statutory text its plain and ordinary

meaning[.]”); Green v. State, 311 Ga. 238, 242 (1) (857 SE2d 199) (2021) (When

statutory text is clear and unambiguous, we give the statute its plain meaning “and our

search for statutory meaning is at an end.”) (citation and punctuation omitted).




                                           8